DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 objected to because of the following informalities: “The IHS of claim 9” appears to be misspelling of “The IHS of claim 8”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 stand rejected:
Claim 1 recites the limitation "the presence of a person" in limitation 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim 3 recites the limitation "the group consisting of" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORAS (US 2019/0147715), and further in view of Fan et al. (US 2012/0150966).
Regarding claim 1, NORAS does teach an Information Handling System (IHS) (Title, Abstract about a “monitoring device” (an information handling system (HIS)) “for” “patrolling a region”), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution (¶ 0024: “The control unit of the self-driving monitoring unit according to the invention is designed as a computer” 
cause the IHS to: 
detect the presence of a person (¶ 0016 lines 1-3: “monitoring device” (the IHS) “detects” (detects) “a person” (presence of a person) “and recognizes it as an unauthorized intruder”); 
output an audio greeting in response to the detection (¶ 0016 lines 4-7: “they emit”(outputs) “an acoustic signal” “in particular a speech warning” (an audio greeting in response to the detection) “may be emitted”); 
receive an audio instruction in response to the audio greeting (¶ 0025 page 3 lines 1-4: “audio analysis” (e.g. for an audio instruction by the intruder) “and/or for speech recognition, and/or for voice recognition” “[to] permit or at least support a detection of a human/person, and furthermore permit classification of detected persons into authorized and unauthorized”); 
transmit the audio instruction to a voice service provider (¶ 0025 “voice” and/or “speech recognition” requires a voice and/or speech recognizer (voice service provider)), the voice service provider configured to: 

 and (ii) transmit a text instruction to an intelligent assistance provider (¶ 0016 lines 11- above 0017: “authorized person” “instructed” (receiving) “about the situation, for example via a mobile message” (e.g., by his “mobile communication device” (intelligent assistance provider (¶ 0026 line 5)) “mobile message, such as SMS” (text instruction) “email” (reception by the “authorized person” “mobile communication device” results from transmission into it); 
receive a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction (¶ 0027 lines 8+: “The latter” (the “authorized person” recipient of “SMS” “email”) “can cause” (can send a command to) “the mobile monitoring unit” (the IHS) “to observe the situation live” “or enter direct connection with the intruder via the loudspeaker of the mobile monitoring device”); 
and execute the command (to “observe the situation live” or “enter direct connection” (¶ 0027 lines 8+) by the “authorized person” is  a result of the command executed by the “monitoring unit” (IHS)).
NORAS do not specifically disclose:

Fan et al. do teach:
Transmit the text (attributed to speech recognition of the “detected” “person”) to the intelligent assistance provider (¶ 0031 2nd column lines 7-10: “the communication device 12” (IHS) “to convert speech to text” (using text attributed to speech of e.g an “intrud[er]” (¶ 0035) ) “when it is configured to also send text messages” (to be sent as SMS); ¶ 0035 lines 1 and last 6 lines respectively: “The communication device” (the IHS) “detects an intrusion”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “communication device” of Fan et al. (to detect e.g. “intrusion”(¶ 0035) or other similar crimes) into the “monitoring device” of NORAS would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable NORAS to considerably enhance its detection capabilities by adding numerous other detection features as disclosed in Fan et al. ¶ 0027 by e.g. adding “motion detector” “accelerometer” “tilt sensor” “pressure sensor” “acoustic sensor” “moisture sensor” “force/wave sensor” (¶ 0035).


Fan et al. do teach the IHS of claim 1, wherein to detect the presence of the person, the program instructions, upon execution, further cause the IHS to monitor presence data while the IHS is operating in a standby or low-power mode (¶ 0035 lines 1 and 7-8 respectively: “The communication device” (the IHS) “an operating/standby/off switch” (can function is standby mode)).
For obviousness to combine NORAS and Fan et al. see claim 1.

Regarding claim 3 NORAS does teach the IHS of claim 2, wherein to detect the presence of the person, the program instructions, upon execution, further cause the IHS to receive the presence data from a sensor selected from the group consisting of: a camera, an infrared sensor, an ultrasonic sensor, an eye-tracking sensor, a motion sensor, and a proximity noise sensor (¶ 0025 lines 2+: “for image analysis and/or speech analysis and/or for analysis of further sensor data from further sensors that may be present, such a motion detector” (motion sensor) “an IR camera” (infrared sensor and camera); ¶ 0025 also teach “facial recognition” (requires a camera)).


Fan et al. do teach  the IHS of claim 2, wherein to detect the presence of the person, the program instructions, upon execution, further cause the IHS to receive the presence data from a keystroke detector or a mouse movement detector (¶ 0027 line 14 above 0028: “The pressure sensor” (one sensor for detecting e.g. the “intrusion” presence) “is capable of sensing pressure” (e.g. detecting a keystroke) “against the communication device” (in IHS)).
For obviousness to combine NORAS and Fan et al. see claim 1.

Regarding claim 5 NORAS does teach the IHS of claim 1, wherein the audio instruction directs the IHS to record an audio or video message, and wherein execution of the command causes the IHS to record the audio or video message (¶ 0016 last sentence: “This person” (i.e. the “authorized” user in response to the IHS audio instruction) “responds” “[to] produce a connection to the mobile monitoring device, seeing directly with the “eyes” or hearing with its “ears”” (record audio and video messages) “and” “also observe the situation”).



Regarding claim 7, NORAS does teach the IHS of claim 5, wherein the program instructions, upon execution, further cause the IHS to transmit the audio or video message to an away user of the IHS via at least one of: voice mail, or video mail ((¶ 0016 last sentence: “This person” (i.e. the “authorized” (away) user via his audio instruction) “responds” “[to] produce a connection to the mobile monitoring device, seeing directly with the “eyes” or hearing with its “ears”” (record audio and video messages) “and also observe the situation” (to be received by his “mobile communication device” with “wireless data interface” (video mail reception (¶ 0026 lines 5-6))).



Regarding claim 9, NORAS does teach the IHS of claim 9, wherein the audio instruction comprises a status inquiry about an away user of the IHS, wherein execution of the command causes the IHS to playback a message containing a status of the away user, and wherein the status is obtained from the context information (¶ 0029 lines 1-4: “action” “chosen” “dependent on the” “degree of threat” “if no further suspicious actions are present” (e.g. if the voice instruction by the intruder revealed no “threat”, e.g. if the “detect[ed]” “person” (¶ 0016 lines 2-3) assessed as not being an “intruder”, or he is e.g. a visiting friend) “it can be a simple alarm” (the “action” (command) is an 

Regarding claim 10, NORAS does teach the IHS of claim 1, wherein the audio instruction comprises a contact inquiry for an away user of the IHS, wherein execution of the command causes the IHS to playback a message containing contact information of the away user (¶ 027 last 2 lines: “enter into direct connection with the intruder via the loudspeaker” (playback by IHS) “of the mobile monitoring device” (is part of the execution of the command in response to the voice instruction) and according to ¶ 0026 last 3 lines involves “exchanging authorization and identification” (e.g. exchange of contact information) “queries between the mobile monitoring device” (between the IHS that is available to the “detect[ed]” “person” (¶ 0016 lines 1-2)) “and a mobile communication device of authorized user” (and the away person’s intelligent assistant provider)).

Regarding claim 11, NORAS does teach a hardware memory device having program instructions stored thereon that, upon execution by a processor of an information Handling System (IHS) (Title, Abstract about a “monitoring device” (an information handling system (HIS))”for” “patrolling a region”;  ¶ 0024: “The control unit of the self-driving monitoring unit according to the invention is designed as a computer” 
cause the IHS to: 
receive an audio instruction from a person other than a user of the IHS while the user is away and the IHS is credential-locked (¶ 0016 lines 1-3: “monitoring device” (the IHS) “detects” (detects) “a person” (presence of a person) “and recognizes it as an unauthorized intruder”; ¶ 0016 lines 4-7: “they emit”(outputs) “an acoustic signal” “in particular a speech warning” (an audio greeting in response to the detection) “may be emitted”; ¶ 0025 page 3 lines 1-4: “audio analysis” (e.g. for an audio instruction) “and/or for speech recognition, and/or for voice recognition” “[to] permit or at least support a detection of a human/person, and furthermore permit classification of detected persons into authorized and unauthorized” (attributed to an “unauthorized” (credential-locked) person)); 
transmit the audio instruction to a voice service provider (¶ 0025 “voice” and/or “speech recognition” requires a voice and/or speech recognizer (voice service provider)), the voice service provider configured to: 

 and (ii) transmit a text instruction to an intelligent assistance provider (¶ 0016 lines 11- above 0017: “authorized person” “instructed” (receiving) “about the situation, for example via a mobile message” (e.g., by his “mobile communication device” (intelligent assistance provider (¶ 0026 line 5)) “mobile message, such as SMS” (text instruction) “email” (reception by the “authorized person” “mobile communication device” results from transmission into it); 
receive a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction (¶ 0027 lines 8+: “The latter” (the “authorized person” recipient of “SMS” “email”) “can cause” (can send a command to) “the mobile monitoring unit” (the IHS) “to observe the situation live” “or enter direct connection with the intruder via the loudspeaker of the mobile monitoring device”); 
and execute the command (to “observe the situation live” or “enter direct connection” (¶ 0027 lines 8+) by the “authorized person” is a result of the command executed by the “monitoring unit” (IHS)).
NORAS do not specifically disclose:

Fan et al. do teach:
Transmit the text (attributed to speech recognition of the “detected” “person”) to the intelligent assistance provider (¶ 0031 2nd column lines 7-10: “the communication device 12” (IHS) “to convert speech to text” (using text attributed to speech of e.g an “intrud[er]” (¶ 0035) ) “when it is configured to also send text messages” (to be sent as SMS); ¶ 0035 lines 1 and last 6 lines respectively: “The communication device” (the IHS) “detects an intrusion”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “communication device” of Fan et al. (to detect e.g. “intrusion”(¶ 0035) or other similar crimes) into the “monitoring device” of NORAS would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable NORAS to considerably enhance its detection capabilities by adding numerous other detection features as disclosed in Fan et al. ¶ 0027 by e.g. adding “motion detector” “accelerometer” “tilt sensor” “pressure sensor” “acoustic sensor” “moisture sensor” “force/wave sensor” (¶ 0035).



Regarding claim 13 NORAS does teach the hardware memory device of claim 12, wherein the program instructions, upon execution, further cause the IHS to transmit the audio or video message to the voice service provider, the voice service provider configured to: convert the audio or video message into a text message, and transmit the text message to an away user of the IHS via at least one of: e-mail, text message, or Short Messaging Service (SMS), or Rich Communication Service (RCS) (¶ 0016 lines 11- above 0017: “authorized person” “instructed” (transmitting) “about the situation, for example via a mobile message” (e.g., to his “mobile communication device” (intelligent assistance provider (¶ 0026 line 5)) “such as SMS” (by Short Messaging Service) “email” (or e-mail)).



Regarding claim 15, NORAS does teach the hardware memory device of claim 14, wherein the audio instruction comprises a status inquiry about an away user, wherein execution of the command causes the IHS to playback a message containing a status of the away user, and wherein the status is obtained from the context information (¶ 0029 lines 1-4: “action” “chosen” “dependent on the” “degree of threat” “if no further suspicious actions are present” (e.g. if the voice instruction by the intruder revealed no “threat”, e.g. if the “detect[ed]” “person” (¶ 0016 lines 2-3) assessed as not being an “intruder”, or he is e.g. a visiting friend) “it can be a simple alarm” (the “action” 

Regarding claim 16, NORAS does teach the hardware memory device of claim 11, wherein the audio instruction comprises a contact inquiry for an away user, and wherein execution of the command causes the IHS to playback a message containing contact information of the away user (¶ 027 last 2 lines: “enter into direct connection with the intruder via the loudspeaker” (playback by IHS) “of the mobile monitoring device” (is part of the execution of the command in response to the voice instruction) and according to ¶ 0026 last 3 lines involves “exchanging authorization and identification” (e.g. exchange of contact information) “queries between the mobile monitoring device” (between the IHS that is available to the “detect[ed]” “person” (¶ 0016 lines 1-2)) “and a mobile communication device of authorized user” (and the away person’s intelligent assistant provider)).

Regarding claim 17, NORAS does teach a method (Title, Abstract about a “monitoring device” (an information handling system (HIS)) ”for” “patrolling a region”;  ¶ 0024: “The control unit of the self-driving monitoring unit according to the invention is designed as a computer” “which advantageously is constructed from standard components, that is to say from commercially available CPUs” “and possibly further 
comprising: 
receiving an audio instruction from a person other than a user of an information Handing System (HIS) while the user is away  (¶ 0016 lines 1-3: “monitoring device” (the IHS) “detects” (detects) “a person” (presence of a person) “and recognizes it as an unauthorized intruder”; ¶ 0016 lines 4-7: “they emit”(outputs) “an acoustic signal” “in particular a speech warning” (an audio greeting in response to the detection) “may be emitted”; ¶ 0025 page 3 lines 1-4: “audio analysis” (e.g. for an audio instruction) “and/or for speech recognition, and/or for voice recognition” “[to] permit or at least support a detection of a human/person, and furthermore permit classification of detected persons into authorized and unauthorized” (attributed to an “unauthorized” (credential-locked) person)); 
transmitting the audio instruction to a voice service provider (¶ 0025 “voice” and/or “speech recognition” requires a voice and/or speech recognizer (voice service provider)), the voice service provider configured to: 
(i) convert the audio instruction into a text instruction (¶ 0025 page 3 lines 1-4: “audio analysis” (e.g. for an audio instruction by the intruder) “and/or for speech recognition” (audio instruction is converted to text)),
a text instruction to an intelligent assistance provider (¶ 0016 lines 11- above 0017: “authorized person” “instructed” (receiving) “about the situation, for example via a mobile message” (e.g., by his “mobile communication device” (intelligent assistance provider (¶ 0026 line 5)) “mobile message, such as SMS” (text instruction) “email” (reception by the “authorized person” “mobile communication device” results from transmission into it); 
receiving a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction (¶ 0027 lines 8+: “The latter” (the “authorized person” recipient of “SMS” “email”) “can cause” (can send a command to) “the mobile monitoring unit” (the IHS) “to observe the situation live” “or enter direct connection with the intruder via the loudspeaker of the mobile monitoring device”); 
and executing the command (to “observe the situation live” or “enter direct connection” (¶ 0027 lines 8+) by the “authorized person” is  a result of the command executed by the “monitoring unit” (IHS)).
NORAS do not specifically disclose:
Transmit the text (attributed to speech recognition of the “detected” “person”) to the intelligent assistance provider.
Fan et al. do teach:
nd column lines 7-10: “the communication device 12” (IHS) “to convert speech to text” (using text attributed to speech of e.g. an “intrud[er]” (¶ 0035) ) “when it is configured to also send text messages” (to be sent as SMS); ¶ 0035 lines 1 and last 6 lines respectively: “The communication device” (the IHS) “detects an intrusion”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “communication device” of Fan et al. (to detect e.g. “intrusion”(¶ 0035) or other similar crimes) into the “monitoring device” of NORAS would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable NORAS to considerably enhance its detection capabilities by adding numerous other detection features as disclosed in Fan et al. ¶ 0027 by e.g. adding “motion detector” “accelerometer” “tilt sensor” “pressure sensor” “acoustic sensor” “moisture sensor” “force/wave sensor” (¶ 0035).

Regarding claim 18 NORAS does teach the method of claim 17, wherein the audio instruction directs the IHS to record an audio or video message, and wherein execution of the command causes the IHS to record the audio or video message (¶ 0016 last sentence: “This person” (i.e. the “authorized” user in response to the IHS audio 
the method further comprising: 
transmitting the audio or video message to the voice service provider, the voice service provider configured to: convert the audio or video message into a text message (¶ 0025 page 3 lines 1-4: “audio analysis” (the audio) “and/or for speech recognition” (is converted to text);  
and transmitting the text message to an away user of the IHS via at least one of: e-mail, text message, or Short Messaging Service (SMS), or Rich Communication Service (RCS) (¶ 0016 lines 11- above 0017: “authorized person” “instructed” (transmitting) “about the situation, for example via a mobile message” (e.g., to his “mobile communication device” (intelligent assistance provider (¶ 0026 line 5)) “such as SMS” (by Short Messaging Service) “email” (or e-mail)).

Regarding claim 19, NORAS does teach the method  claim 17,  wherein the audio instruction comprises a status inquiry about the user, wherein execution of the command causes the IHS to playback a message containing a status of the user (¶ 0029 lines 1-4: “action” “chosen” “dependent on the” “degree of threat” “if no further suspicious actions are present” (e.g. if the voice instruction by the intruder revealed no 

Regarding claim 20, NORAS does teach the method of claim 17, wherein the audio instruction comprises a contact inquiry about the user, and wherein execution of the command causes the IHS to playback a message containing contact information of the away user (¶ 027 last 2 lines: “enter into direct connection with the intruder via the loudspeaker” (playback by IHS) “of the mobile monitoring device” (is part of the execution of the command in response to the voice instruction) and according to ¶ 0026 last 3 lines involves “exchanging authorization and identification” (e.g. exchange of contact information) “queries between the mobile monitoring device” (between the IHS that is available to the “detect[ed]” “person” (¶ 0016 lines 1-2)) “and a mobile communication device of authorized user” (and the away person’s intelligent assistant provider)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims (1, 11, 17), (18, 12+13, 5+6), (19, 8+15, 8+9) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 of U.S. Patent No. 10,854,197 Although the claims at issue are not identical, they are not patentably distinct from each other because:
17,106,416
1. An Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: detect the presence of a person; 
receive an audio instruction in response to the audio greeting; 





transmit the audio instruction to a voice service provider, the voice service provider configured to: (i) convert the audio instruction into a text instruction, and (ii) transmit the text instruction to an intelligent assistance provider; receive a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction; and execute the command.

1. A method, comprising: 








receiving an audio instruction from a person other than a user of an IHS (Information Handling System) while the user is away and the IHS is credential-locked, wherein the audio instruction comprises a contact inquiry about the away user; 
transmitting the audio instruction to a voice service provider, the voice service provider configured to: (i) convert the audio instruction into a text instruction, and (ii) transmit the text instruction to an intelligent assistance provider; receiving a command from the intelligent assistance provider, the intelligent assistance provider configured to generate the command based upon the text instruction; and executing the command, 


Furthermore, it would been obvious to one of ordinary skill in the art to omit limitations of the pending application claims, as noted in In re Karlson, 136 USPQ 184: “Omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
February 26th 2022.